NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TERRY E. HUDSON,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D17-4768
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; Mark F. Carpanini,
Judge.

Terry E. Hudson, pro se.


PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Williams v.

State, 594 So. 2d 273 (Fla. 1992); Morviani v. State, 613 So. 2d 614 (Fla. 2d DCA

1993); Williams v. State, 611 So. 2d 1334 (Fla. 2d DCA 1993); Coleman v. State, 647
So. 2d 299 (Fla. 3d DCA 1994); Brown v. State, 581 So. 2d 936 (Fla. 1st DCA 1991).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.